

116 HR 4693 IH: Global Malnutrition Prevention and Treatment Act of 2021
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4693IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mr. McCaul (for himself, Mr. Meeks, Mrs. Kim of California, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo advance targeted and evidence-based interventions for the prevention and treatment of global malnutrition and to improve the coordination of such programs, and for other purposes.1.Short titleThis Act may be cited as the Global Malnutrition Prevention and Treatment Act of 2021.2.Authorization of efforts to prevent and treat malnutrition globally(a)In generalThe Administrator, in coordination with the heads of other relevant Federal departments and agencies, is authorized and encouraged to support efforts to prevent and treat malnutrition globally, including by—(1)targeting resources and nutrition interventions to support the most vulnerable populations susceptible to severe malnutrition, including children under the age of 5 and pregnant and lactating women;(2)increasing coverage, particularly in priority countries, of nutrition interventions that include coordinated deployment of prenatal nutrient supplements, breastfeeding support, vitamin A supplementation, specialized nutritious food products for the treatment of acute malnutrition, and other evidence-based interventions, as appropriate; (3)increasing the use of context and country-appropriate fortification of staples and condiments with essential nutrients;(4)advancing evidence-based programs and interventions carried out using data-driven approaches, best practices, and targeted to country-specific contexts and needs;(5)supporting partner governments to develop policies to prevent and treat malnutrition;(6)leveraging investments to strengthen health systems, including to support community health workers to advance improved nutrition outcomes;(7)improve diets through safe, affordable, nutritious foods in the food system; and(8)ensuring rigorous monitoring and evaluation of such efforts.(b)External coordination efforts related to nutrition programsThe Administrator, in coordination with the heads of other relevant Federal departments and agencies, should coordinate, as appropriate, with bilateral and multilateral donors, governments of partner countries, United Nations agencies, civil society organizations, nongovernmental organizations, including faith-based organizations, and the private sector to prevent and treat malnutrition globally, including by supporting efforts to—(1)build the capacity of local and community-based organizations and governments of partner countries to ensure sustainability of nutrition interventions;(2)expand research and innovation to identify and increase effective and evidence-based nutrition interventions based on country-specific contexts; (3)improve coordination and structure of supply chains for nutrition interventions; (4)expand domestic resource mobilization and domestic financing for nutrition interventions; and(5)seek to leverage additional resources and encourage investment into innovative and multi-stakeholder finance partnerships to advance burden sharing in nutrition-related assistance.(c)Interagency effortsIn carrying out subsections (a) and (b), the Administrator, in coordination with the heads of other relevant Federal departments and agencies, consistent with the Global Nutrition Coordination Plan, shall seek to leverage additional resources to prevent and treat malnutrition globally, including by—(1)increasing cooperation among relevant Federal departments and agencies represented in the Global Nutrition Coordination Plan to better leverage grants, technical assistance, debt, equity, loan guaranties, and public-private partnerships; and(2)utilizing the Administrator’s role as a member of the Board of Directors of the United States International Development Finance Corporation to consider opportunities within the Corporation’s development impact framework that support improved nutrition outcomes.3.Selection of priority countries(a)In generalThe Administrator, in coordination with the Nutrition Leadership Council, shall select foreign countries as priority countries for purposes of targeting programs to prevent and treat malnutrition globally.(b)CriteriaThe selection of priority countries under subsection (a) shall be based on the following:(1)The prevalence of severe malnutrition among children under the age of 5 and pregnant and lactating women.(2)The presence of high-need, underserved, marginalized, vulnerable, or impoverished communities.(3)The enabling environment for improved nutrition, including presence of national nutrition plans and demonstration of strong political commitment.(4)Any other criteria that the Administrator determines to be appropriate.(c)UpdatesThe Administrator shall update the selection of priority countries under subsection (a) not later than 5 years after the date of the enactment of this Act.(d)Sense of CongressIt is the sense of Congress that the Administrator should continue to undertake nutrition interventions in countries not selected as priority countries, particularly in contexts in which opportunities are identified to advance multi-sectoral development programming and integrate efforts to prevent and treat global malnutrition with other priority areas and program objectives.4.Nutrition Leadership Council(a)EstablishmentThe Administrator is authorized to establish in the United States Agency for International Development the Nutrition Leadership Council (in this section referred to as the Council), which shall coordinate Agency efforts to prevent and treat malnutrition globally.(b)DutiesThe duties of the Council shall include—(1)advancing United States Agency for International Development efforts to prevent and treat malnutrition globally;(2)ensuring nutrition interventions, particularly in priority countries, are carried out in close coordination with other relevant United States Government strategies and policies and provisions of law, including—(A)the Global Food Security Act of 2016 (22 U.S.C. 9301 et seq.);(B)the Senator Paul Simon Water for the World Act of 2014 (22 U.S.C. 2151 note);(C)the Global Child Thrive Act of 2020 (subtitle I of title XII of division A of Public Law 116–283); and (D)the Global Fragility Act of 2019 (22 U.S.C. 9801 et seq.); and(3)ensuring nutrition interventions are coordinated with nutrition programs carried out by other relevant Federal departments and agencies.(c)MembershipThe Council shall include representatives of the following bureaus and independent offices of the United States Agency for International Development:(1)The Bureau for Global Health.(2)The Bureau for Resilience and Food Security.(3)The Bureau for Humanitarian Assistance.(4)Any other relevant bureau or independent office that the Administrator determines to be appropriate.5.Implementation plan(a)In generalNot later than 260 days after the date of the enactment of this Act, the Administrator, in coordination with the heads of other relevant Federal departments and agencies, shall develop and submit to the appropriate congressional committees an implementation plan for programs to prevent and treat malnutrition globally described in section 2.(b)Matters To be includedThe implementation plan required by subsection (a) shall include the following:(1)A description of specific and measurable goals, objectives, and performance metrics with respect to such programs, including clear benchmarks and intended timelines for achieving such goals and objectives.(2)A description of monitoring and evaluation plans with respect to such programs, as appropriate. (3)In priority countries, a description of efforts to ensure that nutrition is adequately addressed in the Country Development Cooperation Strategy to the extent practicable and identify opportunities to expand efforts to prevent and treat malnutrition, including through leveraging existing health and development programs and other ongoing activities.(c)ConsultationThe implementation plan required by subsection (a) shall be developed in consultation with, as appropriate and to the extent possible, representatives of nongovernmental organizations, including faith-based organizations, civil society organizations, multilateral organizations and donors, relevant private, academic, and philanthropic entities, and the appropriate congressional committees. 6.Report(a)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter for 5 years, the Administrator shall submit to the appropriate congressional committees a report that describes progress made towards preventing and treating malnutrition globally.(b)Matters To be includedThe report required by subsection (a) shall include the following:(1)A summary of progress made towards achieving the specific and measurable goals, objectives, and performance metrics towards ending global malnutrition.(2)In priority countries—(A)a detailed summary of nutrition programs and activities in the previous fiscal year, including a breakdown of the countries to which nutrition resources have been allocated and an estimated number of people reached through nutrition interventions; and(B)an description of the coordination of nutrition programs with other health and development programs and priorities.(3)A summary of efforts to expand research and innovation to development and scale up new tools to prevent and treat malnutrition globally.(4)An assessment of the collaboration and coordination of nutrition efforts of the United States Agency for International Development with United Nations agencies, the World Bank, other donor governments, host country governments, civil society, and the private sector, as appropriate.(5)A description of other donor country and host country financial commitments and efforts to prevent and treat malnutrition.(6)An identification of constraints on implementation of programs and activities and lessons learned from programs and activities from the previous fiscal years. (c)Inclusion in other reportsThe Administrator may include the report required by subsection (a) as a component of other congressionally mandated reports provided to appropriate congressional committees, as appropriate.7.Compliance with the Foreign Aid Transparency and Accountability Act of 2016Section 2(3) of the Foreign Aid Transparency and Accountability Act of 2016 (22 U.S.C. 2394c note) is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(E)the Global Malnutrition Prevention and Treatment Act of 2021.. 8.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(3)Nutrition Leadership CouncilThe term Nutrition Leadership Council means Nutrition Leadership Council established by section 4.(4)Priority countryThe term priority country means a foreign country selected under section 3 for purposes of targeting programs to prevent and treat malnutrition globally.9.SunsetThe requirements of this Act and the amendments made by this Act shall terminate on the date that is 7 years after the date of the enactment of this Act.